—In a proceeding pursuant to SCPA 2103 to discover property withheld from the estate of the decedent, the petitioner appeals from an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated August 31, 1999, which denied her motion, in effect, for reargument.
Ordered that the appeal is dismissed, without costs or disbursements
The petitioner’s motion, characterized as one for renewal and reargument, was in actuality a motion only for reargument because it was not based upon new facts which were unavailable at the time of the original motion (see, Daly v Messina, 267 AD2d 345; DeMeo v County of Suffolk, 262 AD2d 270; Lupoli v Venus Labs., 264 AD2d 820). Accordingly, the appeal from this order must be dismissed, as no appeal lies from the denial of reargument. Ritter, J. P., Thompson, Krausman and Goldstein, JJ., concur.